Citation Nr: 0708561	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  99-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a throat 
disability.

2.  Entitlement to service connection for a carotid artery 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In addition to the issues currently on 
appeal, the veteran also appealed the denial of service 
connection for tuberculosis (TB).  However, the veteran 
withdrew this issue from appeal in a written statement dated 
in June 1999.  See 38 C.F.R. § 20.204.  Consequently, this 
issue is no longer on appeal.  In October 2000, the veteran 
was notified that he was scheduled to attend a Board hearing 
in November 2000 at the RO pursuant to his request for such a 
hearing.  However, the record shows that he failed to report 
for this hearing.  This matter was previously before the 
Board in April 2001 at which time the case was remanded for 
additional evidentiary and due process development.  

In August 2005, the undersigned granted the veteran's motion 
to advance the appeal on the docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

In May 2006, the Board referred the veteran's case for a 
Veterans Health Administration (VHA) opinion by an ear, nose 
and throat (ENT) expert and an expert in cardiology.  See 38 
C.F.R. § 20.901 (2006).  Opinions were rendered in June 2006, 
July 2006 and November 2006.  The veteran was given notice of 
these opinions and an opportunity to respond.  

The issue of entitlement to service connection for a throat 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDING OF FACT

There is competent medical evidence that the veteran's 
carotid artery stenosis is attributable to service.  


CONCLUSION OF LAW

Service connection for carotid artery stenosis is warranted. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Facts

The veteran's service medical records are unavailable for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973; the 
one exception being the veteran's February 1948 separation 
examination report showing no abnormalities of the ear, nose 
and throat.

Hospital records dated in September 1949 from Edward W. 
Sparrow Hospital show that the veteran was admitted with a 
history of recurring episodes of sore throat and failure to 
gain weight.  On examination his tonsils were enlarged.  His 
heart and lungs were normal.  These records show that the 
veteran underwent surgery to have his tonsils and adenoids 
removed and was given a blood transfusion (500 cc).  The 
final diagnosis was septic tonsils and adenoids.  A pathology 
report dated in October 1949 shows marked lymphoid 
hyperplasia regenerating cryptic epithelium purulent exudates 
in the dilated crypts, fibrosis and scar tissue.  

Private medical records dated in July 1998 from Sparrow 
Health Systems note that the veteran had a previous history 
of left carotid occlusion surgically following removal of 
tuberculosis nodes in the 1940s.  These records further note 
that a recent ultrasound suggested high grade stenosis of the 
right internal carotid.  

In August 1998, the veteran filed a claim for service 
connection for a throat condition and carotid artery 
problems.  He enclosed a statement stating that he developed 
a throat condition in service while stationed at Tokyo Bay, 
Japan, and went on sick call many times.  He also said that 
he was referred to doctors at a hospital who ran tests, but 
were unable to find the cause of his throat infections.  He 
went on to note that he continued to have throat problems 
when he was discharged from service.  He added that during 
surgery in 1949 for the removal of his tonsils and adenoids, 
his left carotid artery was clamped causing permanent 
destruction.   

In August 1998, the veteran's representative submitted an 
August 1998 statement from the veteran's former employer, 
Sanitary Cleaners and Dyers, stating that the veteran had 
been hired shortly after his service discharge in February 
1948.  The statement notes that the veteran did a good job, 
but had very poor health including throat trouble.  It also 
notes that the veteran underwent infrared treatments for his 
throat and surgery in September 1949.  The note goes on to 
report that the veteran had very bad bleeding at the time of 
surgery and had a bad throat infection.  It states that due 
to the pathology report, the veteran underwent x-ray 
treatments on his throat at Sparrow Hospital.  

The veteran's representative also submitted in August 1998 an 
October 1949 diary entry from the veteran's wife.  In this 
entry the veteran's wife said that the veteran had been seen 
by a doctor who thought his tonsil was infected with "T.B." 
and that he had to get an x-ray.

A private consultation report dated in May 1999 from Thoracic 
Cardiovascular Institute shows that the veteran presented 
with a history of right internal carotid artery occlusion and 
left common carotid artery occlusion.  He was noted to have a 
fainting spell in July 1998.  It is also noted that in the 
process of a workup, it was discovered that the veteran had 
bilateral internal carotid artery occlusions.  The veteran 
reported having a tonsillectomy for TB and having severe 
bleeding at that time.  The records note that possibly, at 
that time, the veteran developed occlusion of the left 
carotid artery.  He was assessed as having total occlusion of 
the right internal carotid artery and the left common carotid 
artery.  The physician concluded that surgical intervention 
was not recommended at that time.  

In June 1999, the RO received diary entries by the veteran's 
spouse dated in September 1949.  These entries note that the 
veteran went to the hospital to have his tonsils out and that 
he "bled real bad."  Also in June 1999, the RO received 
private medical records dated in March 1999 showing that the 
veteran had been referred to the Mid-Michigan Brain and 
Spinal Institute due to a near syncopal episode in July 1998.  
The examiner relayed the veteran's syncope directly to the 
extra cranial carotid occlusive disease.  

Private medical records dated from April 2000 to April 2001 
show treatment for the veteran's carotid artery disease.  A 
record dated in May 2000 from Q. D. Nguyen, M.D. reflects the 
veteran's report that he returned from Tokyo with a bad 
infection in his neck and was bleeding to death so the doctor 
clamped off his major artery.  Dr. Nguyen relayed the 
veteran's belief that this is the reason for his carotid 
artery occlusion.  Dr. Nguyen also noted that the veteran was 
going to provide him with a copy of his 1949 operative 
report.  In a June 2000 record, Dr. Nguyen stated that he 
would have concerns about operative clamping of the veteran's 
internal carotid artery and depending on maintenance of 
intracranial flow via the vertebral systems.  An operative 
report dated in September 2000 shows that the veteran 
underwent left carotid bifurcation endarterectomy with aortic 
arched to left carotid bypass utilizing 7 millimeter 
Hemashield graft.

In June 2006, VA obtained a VHA opinion from a VA Chief of 
Cardiology Service who reported that the veteran had been 
asymptomatic for 49 years after his tonsillectomy until July 
1998 when he presented with a syncopal episode and was taken 
to the hospital where carotid duplex was done showing 
bilateral carotid stenosis.  The cardiology specialist said 
that the most likely etiology of the veteran's 
atherosclerosis disease was his documented hypertension and 
age and was not related to his prior tonsillectomy and 
carotid artery ligation.  He also said there was no 
documentation in the medical literature that he had reviewed 
that associated carotid ligation with accelerated progression 
of carotid artery disease.  He went on to opine that it was 
"highly unlikely" that the veteran's carotid artery 
pathology was causally related either to the throat disorder 
for which surgical treatment was undertaken in September 1949 
or to the treatment for that throat disorder.  He also said 
he was unable to make a statement regarding the likelihood 
that the post operative bleeding from the veteran's 
tonsillectomy and adenoidectomy performed for "lymphoid 
hyperplasia" would have required clamping of a common 
carotid artery or cause damage to the artery due to the 
absence of surgical records or medical records showing throat 
infection.

In July 2006, VA obtained a VHA opinion from an ENT expert 
who relayed information in the records from Sparrow Hospital 
in 1949.  He stated that this information led him to believe 
that "it is very likely that the veteran's complaints first 
manifested during his period of active military service and 
was present chronically and continuously, even if 
intermittently present, until the veteran underwent surgery 
in September 1949."  He went on to opine that it was "very 
unlikely" that the postoperative bleeding would have 
requiring clamping of his artery.  He reasoned that the 
surgical operation only took 31 minutes and it was 
"improbable" that if bleeding had occurred, it could have 
been resolved in so short a time without opening the neck.  
He noted that there was no evidence that the neck was opened.  
He also said that a "catastrophic event of carotid rupture 
would have led to massive intraoral bleeding that given the 
anesthesia the veteran was given, would have led to massive 
blood aspiration and death."  He further noted that it was 
"most probable that the carotid stenosis [was] related to 
the x-ray therapy (radiotherapy) given, most likely to the 
neck, associated with the severe fibrosis present in the 
surgical bed."

In November 2006, an addendum VHA opinion was obtained from 
the cardiologist who issued the June 2006 opinion.  The 
addendum was requested due to evidence showing that the 
cardiologist did not initially review the veteran's hospital 
records in 1949.  In this opinion, the cardiologist noted 
that there were documents demonstrating some type of x-ray or 
infrared treatment after the surgical procedure (in 1949) and 
that this type of radiation therapy was used during that time 
for treatment of non-malignant condition like acne and 
tonsillitis.  He also noted that it was well documented in 
the literature that radiation therapy increases the risk of 
carotid artery stenosis and stroke.  He concluded that it was 
"very likely" that the veteran's carotid artery pathology 
was causally related to his throat disorder treatment 
(radiotherapy) in 1949.  He added that it was "highly 
unlikely" that the veteran's cardiovascular surgery in 1999 
was causally related to his throat disorder for which 
surgical treatment was undertaken in September 1949 or the 
treatment for the throat disorder.  

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight to be attached to medical opinions 
are within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.

As is noted in the facts above, the veteran's service medical 
records are missing, except for his separation examination 
report, and are presumed to have been lost in the June 1973 
fire at the NPRC.  Because the veteran's service medical 
records are missing, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
claim has been undertaken with this heightened duty in mind.

Based on a review of the record, the Board concludes there is 
competent evidence that the veteran's carotid artery stenosis 
is the result of disease incurred in service.  

The veteran contends that he developed a throat condition in 
service that resulted in a tonsillectomy shortly after 
service.  Although his service medical records are primarily 
unavailable for review, postservice private medical records 
show that the veteran did undergo a tonsillectomy and 
adenoidectomy 19 months after service for recurring episodes 
of sore throat and failure to gain weight.  There is also a 
statement from the veteran's employer who reported that the 
veteran had been hired shortly after his discharge in 
February 1948 and that he did a good job, but was in very 
poor health, to include throat trouble.  Based on the 
evidence of record, a VHA ENT specialist concluded in July 
2006 that it was "very likely" that the veteran's 
complaints were first manifested during his period of active 
duty service and they were present chronically and 
continuously, even if intermittently present, until his 
surgery in 1949.  In view of this evidence and the lack of 
any evidence to the contrary, the Board finds that the 
veteran's throat problems began in service and necessitated 
the tonsillectomy and adenoidectomy performed in September 
1949.

The medical evidence goes on to support an etiological link 
between the veteran's present carotid artery disability, 
i.e., carotid artery stenosis, and the 1949 treatment.  In 
this regard, the VHA ENT specialist noted above included the 
September 1949 pathology findings in his report and opined 
that "it is most probable that the carotid stenosis be 
related to the x-ray therapy (radiotherapy) given, most 
likely to the neck, associated with the severe fibrosis 
present in the surgical bed."  In November 2006, a VHA 
cardiologist issued an addendum opinion agreeing with the 
opinion of the VHA ENT specialist.  He explained in his 
opinion that there was evidence in the veteran's records 
demonstrating that some type of x-ray or infrared treatment 
was used after the surgical procedure (in 1949) and that it 
was well documented in the literature that radiation therapy 
increases the risk of carotid artery stenosis and stroke.  He 
went on to opine that "it is very likely that the veteran's 
carotid artery pathology was causally related to his throat 
disorder treatment given in 1949 (radiotherapy)."

Thus, in view of the favorable evidence above, and the lack 
of any evidence to the contrary, the Board finds that the 
preponderance of the evidence supports a nexus between the 
veteran's carotid artery stenosis and service by way of 
radiation treatment following the 1949 surgery.  Accordingly, 
the veteran's claim of service connection for carotid artery 
stenosis is granted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002 & Supp. 2006). Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for carotid artery stenosis is granted.


REMAND

As is evident from the decision above, the record is clear in 
showing that the veteran's carotid artery stenosis is a 
residual of the radiation treatment following the 
tonsillectomy and adenoidectomy that he underwent in 
September 1949.  However, the record is not clear in showing 
whether the veteran has any other residuals of the 1949 
treatment, to include a throat disability.  Therefore further 
development is necessary.  

It appears from the veteran's claims file that he had been 
scheduled to undergo VA examinations in January 2003 at the 
VA medical facility in Ann Arbor, Michigan, pursuant to the 
directives in the Board's April 2001 remand.  The 
examinations were requested in order to assess, in part, the 
nature and etiology of the claimed throat disorder.  However, 
in December 2002, medical administrative services canceled 
the examinations due to the veteran's refusal to undergo 
examinations at that location.  However, it is unclear 
whether the veteran would have been willing to report to a 
different location if given the opportunity.  Due to the 
importance that such examinations will have on this claim, 
the veteran should be given another opportunity to report to 
VA examinations.  Moreover, although the veteran has been 
provided with ample opportunity to submit information and/or 
evidence regarding any outstanding medical treatment related 
to this claim, there are presently no treatment records on 
file after 2001.  Consequently, the veteran should be given 
the opportunity to identify or submit any current information 
or evidence relevant to this claim for residuals of the 1949 
treatment other than carotid artery stenosis, to include a 
throat disorder.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given the 
opportunity to identify any information or 
evidence regarding treatment for residuals 
of the 1949 surgery/radiotherapy, other 
than carotid artery stenosis, to include a 
throat disorder, from 2001 to present.  
After obtaining any necessary consent, the 
identified evidence should be obtained and 
incorporated into the claims file.  

2.  The veteran should be scheduled for a 
VA examination for the purpose of 
determining any present residuals of the 
1949 treatment other than carotid artery 
stenosis, to include a throat disability.  
The examiner should also be asked if it is 
at least as likely as not (50 percent or 
greater probability) that the veteran 
currently has a throat disability related 
to disease of service onset (to include 
septic tonsils and adenoids) or treatment 
therefor (to include 1949 surgery and 
radiotherapy).  A rationale should be 
expressed for the opinion.

3.  Thereafter, the AOJ should review the 
record and determine if the benefit sought 
can be granted.  If the benefit remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


